

116 HR 915 IH: Expanded Stalking Protections Act of 2019
U.S. House of Representatives
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 915IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2019Ms. Meng (for herself, Ms. Clarke of New York, Ms. DelBene, Mrs. Dingell, Miss González-Colón of Puerto Rico, Mr. Hastings, Ms. Jackson Lee, Mr. Keating, Ms. Kelly of Illinois, Mr. Khanna, Mr. Kilmer, Ms. Kuster of New Hampshire, Mr. McNerney, Mr. Meeks, Ms. Moore, Ms. Norton, Ms. Roybal-Allard, Ms. Schakowsky, Mr. Suozzi, Ms. Wasserman Schultz, and Ms. Wilson of Florida) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to extend the coverage of the Federal prohibition against
			 stalking in order to provide protection to friends and co-workers, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Expanded Stalking Protections Act of 2019. 2.Stalking (a)In generalSection 2261A of title 18, United States Code, is amended—
 (1)by striking Whoever and inserting (a) In general.—Whoever; (2)in paragraph (1)(A)(ii), by striking or;
 (3)in paragraph (1)(A)(iii), by striking or after the semicolon; (4)by adding at the end of paragraph (1)(A) the following:
					
 (iv)a friend of that person; or (v)a co-worker of that person; or; and
 (5)by adding at the end of the following:  (b)DefinitionsIn this section:
 (1)Co-workerThe term co-worker means a person with whom one has a work relationship, without regard to any hierarchy within the organization.
 (2)FriendThe term friend means a person with whom one has a bond of mutual affection, exclusive of intimate or family relations..
 (b)Conforming amendmentsSection 2261A, as amended by subsection (a), is further amended— (1)in paragraph (1)(B), by striking or (iii) and inserting (iii), (iv), or (v);
 (2)in paragraph (2)(A), by striking or (iii) and inserting (iii), (iv), or (v); and (3)in paragraph (2)(B), by striking or (iii) and inserting (iii), (iv), or (v).
				